Citation Nr: 0022008	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-05 058 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 



INTRODUCTION

The veteran had active military service from October 1989 to 
December 1993, when he was discharged on account of 
disability.
This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of the Department of 
Veteran Affairs (VA) Louisville, Kentucky, Regional Office 
(RO), in which the RO, inter alia, denied entitlement to 
service connection for tinnitus.  The veteran perfected an 
appeal of the October 1997 decision.  

In October 1997, the veteran's records were transferred from 
the RO in Indianapolis, Indiana to the RO in Louisville, 
Kentucky.  

In a June 1998 letter, the veteran's service representative 
indicated that the veteran wanted his file to be permanently 
transferred to the RO in Seattle, Washington.  


FINDING OF FACT

The veteran has not submitted medical evidence tending to 
show a connection between tinnitus and service. 


CONCLUSION OF LAW

The claim for entitlement to service connection for tinnitus 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for 
complaints, findings, diagnosis, or treatment of tinnitus.  

The veteran initially claimed entitlement to VA disability 
compensation in October 1996, at which time he indicated that 
he had tinnitus as a result of acoustic trauma suffered 
during service.  

During a February 1997 VA audiometric examination, the 
veteran underwent evaluation for tinnitus.  The results 
suggested the presence of a bilateral constant tinnitus with 
a pitch of approximately 6000 Hertz and a loudness of 
approximately 13 decibels above the patient's hearing 
threshold at that frequency in the left ear.  

In his March 1999 substantive appeal, the veteran attributed 
his tinnitus to his service as a medical technician.  
According to the veteran, on most military ambulances the 
sirens were located in the front grill by the radiator and 
sound was projected forward.  Consequently, the veteran 
stated that being in the cab of an ambulance was an extremely 
loud experience and he was not able to use any hearing 
protection devices.  The veteran also explained that he was 
exposed to jet engine noise while on active duty.  


II.  Laws and Regulations 

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation that a 
disorder is service connected is not sufficient; the veteran 
must submit evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

When the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any other records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence to support his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 


III.  Analysis 

The veteran contends that he has tinnitus as the result of 
noise exposure in service.  

The results of the February 1997 VA audiometric examination 
show that testing was interpreted as suggesting the presence 
of bilateral constant tinnitus.  Therefore, the Board finds 
the first Caluza element has been satisfied because there is 
a current medical diagnosis of a disability.  Caluza, 7 Vet. 
App. at 506.

The veteran has provided lay evidence indicating that he was 
exposed to acoustic trauma during service, and that his 
tinnitus is related to that exposure.  However, the veteran, 
as a lay person without medical knowledge is not competent to 
offer opinions or to make such conclusions regarding medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Because the veteran has not submitted medical 
evidence of an etiological relationship between his tinnitus 
and service, the Board finds that he has not met his initial 
burden of presenting evidence of a well-grounded claim.  

Although the medical evidence shows that he has tinnitus, 
that evidence does not suggest that the current disability is 
related to an in-service disease or injury.  Because there is 
no competent evidence establishing medical causation between 
the veteran's tinnitus and his period of service, the 
veteran's claim is implausible and not well-grounded.  
Therefore, the claim must be denied.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for tinnitus is denied.  




		
	Heather J. Harter 
	Acting Member, Board of Veterans' Appeals


 
- 6 -


- 1 -


